DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
WITHDRAWN REJECTIONS
In view of the appeal brief filed on 04/20/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

Response to Arguments
Applicant’s arguments with respect to claims 2-17 and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5-6, 8-13, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0344576 A1), hereinafter, “Li”, in view of Balasubramanian et al (US 2019/0239032 A1), hereinafter, “Bala”
Regarding claim 6,  Li discloses: A method (para [0195]) comprising: sending, by a first wireless device to an access point (AP) (fig 17a, para [0147], UE (equivalent to “first wireless device”) sends “Request for establish session for multicast/broadcast service” to RAN (equivalent to “second wireless device/AP”) in step 1 and para [0195]), a first broadcast request that requests transmission of first group-addressed data from the AP to the first wireless device (para [0118], “a broadcast/multicast schedule, and/or the session information created for the group communication. Optionally, the group related security key may be provided to the UE, so that the UE is able to decrypt the broadcast data it receives”, where, “security key” (equivalent to “first group-addressed data”), and at least another wireless device over a wireless local area network (WLAN) (fig 17a, para [0147], in step 1 “application information that the UE wants to receive through broadcast/multicast; type of data for the session, e.g., IP, non-IP or Ethernet, such as the fields that are listed in step 1 of FIG. 16, and; an indication that the network should page group member UE's in advance of the broadcast starting time so that the UEs can receive the information necessary to receive the broadcast (e.g., TMGI)”, there is an implicit teaching of plurality of UEs),
wherein the first broadcast request comprises a start request to request the AP to transmit the first group-addressed data (fig 17a, para [0147], where, the first group addressed data transmission start request send in step 3); 
however, Li does not explicitly teach: sending, by the first wireless device while the first wireless device is in an unassociated state, a second broadcast request that requests transmission of a second group- addressed data in an uplink; and transmitting, by the first wireless device, the second group-addressed data in the uplink to the AP, while the first wireless device is in the unassociated state with respect to the AP.  
Bala teaches: sending, by the first wireless device while the first wireless device is in an unassociated state (fig 8, para [0167, where, “if the source UE 115-o is in an RRC “idle state” (equivalent to “unassociated state”), the source UE 115-o may set up an RRC connection and then send the group call setup request 805”), a second broadcast request that requests transmission of a second group-addressed data in an uplink (fig 8, para [0167], step 805, the Source UE 115-o sends a “group call setup request” (equivalent to “second broadcast request” to the Base Station 105-h, based on which the Base Station responded with a grant to the UE in step 820, para [0172] and the UE subsequently transmits uplink broadcast data to the base station in step 840, para [0174]); and 
transmitting, by the first wireless device, the second group-addressed data in the uplink to the AP, while the first wireless device is in the unassociated state (fig 8, para [0167], where, “if the source UE 115-o is in an RRC “idle state” (equivalent to “unassociated state”)), with respect to the AP (fig 8, para [0174], step 840, the source UE sends “uplink Broadcast Data” (equivalent to “second group-addressed data”) to the Base Station in step 840).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “sending, by the first wireless device while the first wireless device is in an unassociated state, a second broadcast request that requests transmission of a second group-addressed data in an uplink; and transmitting, by the first wireless device, the second group-addressed data in the uplink to the AP, while the first wireless device is in the unassociated state with respect to the AP” as taught by Bala into Li in order for improving the flexibility, simplicity, reliability, and latency of broadcast services are desired.
Regarding claim 2,  Li discloses: The method of claim 6, wherein the transmission of the first group-addressed data (para [0118], “a broadcast/multicast schedule, and/or the session information created for the group communication. Optionally, the group related security key may be provided to the UE, so that the UE is able to decrypt the broadcast data it receives”, where, “security key” (equivalent to “first group-addressed data”), however, Li does not explicitly teach: ... comprises a transmission of more than one frame. 
 Bala teaches: ... comprises a transmission of more than one frame (para [0107], where, “comprises a transmission of more than one frame”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “comprises a transmission of more than one frame” as taught by Bala into Li in order for improving the flexibility, simplicity, reliability, and latency of broadcast services are desired.
Regarding claim 3,  Li discloses: The method of claim 6, wherein the start request comprises a group destination address (fig 18A, para [0175], where, “the AS may send a request for broadcast/multicast MT data attached in the request message. In addition to information discussed in step 1a, additional parameters may include IDs of destination UEs and an external group ID”).
Regarding claim 5,  Li discloses: The method of claim 6, wherein the first broadcast request is sent by the first wireless device to the AP in-band or out-of-band (para [0118], where, “the UE requests authorization to receive and/or broadcast a message in the “out-of-coverage” (equivalent to “out-of-band”) manner”).
Regarding claim 8,  Li discloses: group-addressed data (para [0118]),  however, Li does not explicitly teach: The method of claim 6, further comprising: receiving, by the first wireless device in response to the second broadcast request, a response indication from the AP regarding the transmission of the second group-addressed data.  
Bala teaches: receiving, by the first wireless device in response to the second broadcast request (fig 8, para [0167], step 805, the Source UE 115-o sends a “group call setup request” (equivalent to “second broadcast request” to the Base Station 105-h, based on which the Base Station responded with a grant to the UE in step 820, para [0172] and the UE subsequently transmits uplink broadcast data to the base station in step 840, para [0174]); a response indication from the AP regarding the transmission of the second group-addressed data (fig 8, steps 820 and 825, para [0171]-[0172], where, broadcast grant and scheduling information are sent). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “receiving, by the first wireless device in response to the second broadcast request, a response indication from the AP regarding the transmission of the second group-addressed data” as taught by Bala into Li in order for improving the flexibility, simplicity, reliability, and latency of broadcast services are desired.
Regarding claim 9,  Li does not explicitly teach: The method of claim 8, wherein the second broadcast request identifies a plurality of streams of the second group-addressed data, and the response indication identifies a subset of the plurality of streams of the second group-addressed data that the AP has selected to receive.  
Bala teaches: wherein the second broadcast request identifies (fig 8, para [0167]) a plurality of streams of the second group-addressed data (fig 8, para [0167], where, second group-addressed data may include data voice or video), and the response indication identifies a subset of the plurality of streams of the second group-addressed data that the AP has selected to receive (para [0160] and, where, “The application server 605-a may determine and public group information 715 may include session description protocol (SDP) information (e.g., SDPs for file delivery over unidirectional transport (FLUTE) transport, one or more SDPs for dynamic adaptive streaming over HTTP (DASH) streaming, one or more SDPs for real-time transport protocol (RTP) streaming, or one or more SDPs for non-streaming content)”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the second broadcast request identifies a plurality of streams of the second group-addressed data, and the response indication identifies a subset of the plurality of streams of the second group-addressed data that the AP has selected to receive” as taught by Bala into Li in order for improving the flexibility, simplicity, reliability, and latency of broadcast services are desired.
Regarding claim 10,  Li does not explicitly teach: The method of claim 8, wherein the response indication comprises timing information relating to a timing for the transmission of the second group-addressed data 
Bala teaches: wherein the response indication comprises timing information relating to a timing for the transmission of the second group-addressed data (para [0151] and, where, “the first base station 105-d may transmit to the second base station 105-e one or more synchronous timing commands or otherwise execute a synchronization protocol with the second base station 105-e”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the response indication comprises timing information relating to a timing for the transmission of the second group-addressed data” as taught by Bala into Li in order for improving the flexibility, simplicity, reliability, and latency of broadcast services are desired.
Regarding claim 11,  Li discloses: The method of claim 6, further comprising sending, by the first wireless device to the AP, a stop request to stop the transmission of the first group-addressed data (fig 17a-c, para [0166], in step 13, where, “The RAN nodes may contact the UE via paging. Alternatively, the AMF, MBNF, or SCS/AS may provide this information to the UE. Content can then be broadcast over the control or user plane. The message to the UE may indicate information that the UE will use to establish a special N1 interface to the AMF. This special N1 interface will be used only to receive “data” (equivalent to “first group-addressed data”) and can be used by multiple UEs to receive the same data”, para [0201], “the old AMF and the RAN nodes may be notified to stop the group communication for the specific group ID, e.g., TMGI”).  
Regarding claim 12,  Li discloses: The method of claim 6, further comprising: receiving, by the first wireless device, the first group-addressed data in a downlink from the AP (para [0108], “information can be used by AMF to determine which RAN node is involved to broadcast downlink data to a set of UEs”).
Regarding claim 13,  Li discloses: 13. (Previously Presented) The method of claim 12, wherein the first group-addressed data transmitted by the AP is synchronized to a power save state of the first wireless device (para [0101], “the UE may be in the power saving mode most of the time”).
Regarding claim 21,  Li discloses: The method of claim 6, wherein the first broadcast request is unicast to the AP (para [0111], “the new AMF will provide mobility management for unicast communication”), however, Li does not explicitly teach:  and the second broadcast request is broadcast to a plurality of APs.
Bala teaches: the second broadcast request is broadcast to a plurality of APs (para [0074], “the MBMS-GW may then send the broadcast data to the same or a different base station”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the second broadcast request is broadcast to a plurality of APs” as taught by Bala into Li in order for improving the flexibility, simplicity, reliability, and latency of broadcast services are desired.
Regarding claim 23,  Li discloses: The first wireless device of claim 22, wherein the first broadcast request is unicast to the AP (fig 15A, para [0111], “the new AMF will provide mobility management for unicast communication”), however, Li does not explicitly teach: and the second broadcast request is broadcast to a plurality of APs.
	Bala teaches: the second broadcast request is broadcast to a plurality of Aps (para [0074], “the MBMS-GW may then send the broadcast data to the same or a different base station”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the second broadcast request is broadcast to a plurality of APs” as taught by Bala into Li in order for improving the flexibility, simplicity, reliability, and latency of broadcast services are desired.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Li et al. (US 2020/0344576 A1), hereinafter, “Li”, in view of Balasubramanian et al (US 2019/0239032 A1), hereinafter, “Bala” further, in view of Wang et al (US 2020/0344695 A1), hereinafter, “Wang”.
Regarding claim 4 ,  Li discloses: The method of claim 6, wherein the start request (fig 17a, para [0147], where, the first group addressed data transmission start request send in step 3), however, neither Li nor Bala explicitly teach: comprises a group-addressed Basic Service Set Identifier (BSSID).  
Wang teaches: comprises a group-addressed Basic Service Set Identifier (BSSID) (para [0116], where, “The WUR beacons and/or WUR reset frames may be embedded with the BSSID of the AP”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “comprises a group-addressed Basic Service Set Identifier (BSSID)” as taught by Wang into the modified system Li and Bala in order to enable multiple wireless users to access contents, such as voice, data, video, messaging, broadcast, through the sharing of system resources, including wireless bandwidth.
Regarding claim 7,  Li discloses: wherein the second group-addressed data (para [0118], security key) and a destination group address (para [0040], where, “The Broadcast Request message is sent with a group-addressed destination address and a group-addressed BSS identity (BSSID), for indicating that a group-addressed transmission is requested by the endpoint device 104”), however, neither Li nor Bala explicitly teach: comprises a header including a source Medium Control Access (MAC) address of the first wireless device, and a group-addressed Basic Service Set Identifier (BSSID).  
Wang teaches: comprises a header (para [0188]) including a source Medium Control Access (MAC) address of the first wireless device (para [0100], uses broadcast MAC address), and a group-addressed Basic Service Set Identifier (BSSID) (para [0116], where, “The WUR beacons and/or WUR reset frames may be embedded with the BSSID of the AP”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “comprises a header including a source Medium Control Access (MAC) address of the first wireless device, and a group-addressed Basic Service Set Identifier (BSSID)” as taught by Wang into the modified system Li and Bala in order to enable multiple wireless users to access contents, such as voice, data, video, messaging, broadcast, through the sharing of system resources, including wireless bandwidth.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0344576 A1), hereinafter, “Li”, in view of Balasubramanian et al (US 2019/0239032 A1), hereinafter, “Bala” further in view of IEEE et al (IEEE Standard for Information technology-Telecommunications and information exchange between systems Local and metropolitan area networks-Specific requirements Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications, IEEE Computer Society Sponsored by the LAN/MAN Standards Committee; IEEE Std 802.11 TM-2016; Revision of IEEE Std 802.11-2012), hereinafter, “IEEE”.
Regarding claim 14, Li discloses: The method of claim 6, further comprising: receiving, by the first wireless device from the AP (fig 17a-c, para [0147]); 
	Neither Li nor Bala explicitly teach: a key for encrypting or decrypting the first group-addressed data, wherein the key is associated with a group of wireless devices, and wherein different groups of wireless devices are associated with different keys for data encryption or data decryption.
	However, IEEE teaches: a key for encrypting or decrypting the first group-addressed data, wherein the key is associated with a group of wireless devices, and wherein different groups of wireless devices are associated with different keys for data encryption or data decryption (IEEE: page 1926, section (e) “An IEEE 802.lX AS never exposes the common symmetric key to any party except the AP with which the STA is currently communicating. This is a very strong constraint. It implies that the AS itself is never compromised. It also implies that the IEEE 802. 1X AS is embedded in the AP or that the AP is physically secure and the AS and the AP lie entirely within the same administrative domain. This assumption follows from the fact that if the AP and the AS are not collocated or do not share pairwise key encryption keys directly, then it is impossible to assure the non-AP STA that its key, which is distributed by the AS to the AP, has not been compromised prior to use”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the key is included in an advertisement broadcast either by the first wireless device or the second wireless device” as taught by IEEE into Li in order to enable the STAs are authenticated to many APs simultaneously using shared key.
	Regarding claim 15, Li discloses:  The method of claim 14, a first stream in the first group-addressed data (fig 1-2, para [0060]-[0061], where, “STA 114” equivalent to “first wireless device” transmits a request frame to a “AP/TWT a TWT responder” equivalent to “Access Point AP”, fig 5, steps 505-530, para [0098], where, “At block 505, the apparatus may receive, from a second wireless device, a first message that includes a first trigger field. The first trigger field may indicate whether the “first message” equivalent to “first broadcast request” includes a request for a trigger message to be sent by the apparatus at a start of a TWT service period”, in step 510, “TWT schedule” equivalent to “first group-addressed data”);
	Neither Li nor Bala explicitly teach:  wherein the key is further associated with a first stream in the first group-addressed data, and wherein different streams in the first group-addressed data are associated with different keys for data encryption or data decryption. 
	However, IEEE teaches: wherein the key is further associated with a first stream in the first group-addressed data, and wherein different streams in the first group-addressed data are associated with different keys for data encryption or data decryption (IEEE: page 1926, section (e) “An IEEE 802.lX AS never exposes the common symmetric key to any party except the AP with which the STA is currently communicating. This is a very strong constraint. It implies that the AS itself is never compromised. It also implies that the IEEE 802. 1X AS is embedded in the AP or that the AP is physically secure and the AS and the AP lie entirely within the same administrative domain. This assumption follows from the fact that if the AP and the AS are not collocated or do not share pairwise key encryption keys directly, then it is impossible to assure the non-AP STA that its key, which is distributed by the AS to the AP, has not been compromised prior to use”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the key is included in an advertisement broadcast either by the first wireless device or the second wireless device” as taught by IEEE into Li in order to enable the STAs are authenticated to many APs simultaneously using shared key.
	Regarding claim 16,  Li does not explicitly teach: The method of claim 14, wherein the key is included in an advertisement broadcast by the AP.  
	However, IEEE further teaches: wherein the key is included in an advertisement broadcast by the AP (IEEE: fig 6-23, “TIM broadcast setup protocol exchange”, section 6.3.65.1 General: where, “STA A” equivalent to “first wireless device” sending MLME TIMBroadcast.request message to “STA B” equivalent to “second wireless device”, page 2084, 12.11.1 AP PeerKey overview, “Two APs perform the AP PeerKey protocol in order to protect HCCA TXOP Advertisement frames in an OBSS”);
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the key is included in an advertisement broadcast either by the first wireless device or the second wireless device” as taught by IEEE into Li in order to enable the STAs are authenticated to many APs simultaneously using shared key.
Regarding claim 17,  Li does not explicitly teach: The method of claim 16, wherein the advertisement further identifies one or more streams in the first group-addressed data.
However, IEEE further teaches: wherein the advertisement further identifies one or more streams in the first group-addressed data (IEEE: fig 6-23, “TIM broadcast setup protocol exchange”, section 6.3.65.1 General: where, “STA A” equivalent to “first wireless device” sending MLME TIMBroadcast.request message to “STA B” equivalent to “second wireless device”, page 2084, 12.11.1 AP PeerKey overview, “Two APs perform the AP PeerKey protocol in order to protect HCCA TXOP Advertisement frames in an OBSS”);
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the advertisement further identifies one or more streams in the first group-addressed data” as taught by IEEE into Li in order to enable the STAs are authenticated to many APs simultaneously using shared key.
Claims 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0344576 A1), hereinafter, “Li”, in view of Gutierrez et al (US 8,094,602 B2), hereinafter, “Gutierrez”.
Regarding claim 19,  Li discloses: A first wireless device (fig 17a, UE) comprising: a communication interface to communicate over a wireless local area network (WLAN) (fig 9, para [0080], UE uses N1 into communicate with AMF); and 
at least one processor configured to: send, from the first wireless device (fig 17a, UE) to a second wireless device (fig 17a, RAN), a broadcast request that requests transmission of group-addressed data from the second wireless device to the first wireless device (para [0118], “a broadcast/multicast schedule, and/or the session information created for the group communication. Optionally, the group related security key may be provided to the UE, so that the UE is able to decrypt the broadcast data it receives”, where, “security key” (equivalent to “first group-addressed data”),
wherein the broadcast request comprises a start request (fig 17a, para [0147], where, the first group addressed data transmission start request send in step 3) to request the second wireless device to transmit the group-addressed data (fig 17c, para [0215], where, “in steps 12 and 13, MME sends the MT data to one or more eNBs, which further broadcast or multicast the data with group ID”); and 
however, Li does not explicitly teach: send, to the second wireless device a stop request to stop the transmission of the group-addressed data from the second wireless device to the first wireless device and the at least another wireless device.
Gutierrez teaches: send, to the second wireless device a stop request to stop the transmission of the group-addressed data from the second wireless device to the first wireless device and the at least another wireless device (col 1, lines 61-63, “(10) Likewise, when a host wishes to stop receiving data sending in the multicast group, it sends to the router or to the proxy an unsubscribe message to stop receiving them”, and claim 14).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “send, to the second wireless device a stop request to stop the transmission of the group-addressed data from the second wireless device to the first wireless device and the at least another wireless device” as taught by Gutierrez into Li in order to replicate the data packets which have been sent by the source to the multicast address to the different network routers so that they can reach the receivers that have joined the multicast group.
Regarding claim 20, the claim includes features identical to the subject matter mentioned in the rejection to claim 19 above. The claims are mere reformulation of claim 19 in order to define the corresponding broadcast/multicast group-addressed data, and the rejection to claim 19 is applied hereto. Additionally, the claim includes a  non-transitory machine-readable storage medium comprising instructions that upon execution cause a first wireless device. However, Li discloses the non-transitory machine-readable storage medium comprising instructions that upon execution cause a first wireless device (para [0245]).
Regarding claim 22, the claim includes features identical to the subject matter mentioned in the rejection to claim 19 above. The claims are mere reformulation of claim 19 in order to define the corresponding broadcast/multicast group-addressed data, and the rejection to claim 19 is applied hereto. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461